328 Mich. 236 (1950)
43 N.W.2d 922
SNYDER
v.
POTTER.
Docket No. 44, Calendar No. 44,777.
Supreme Court of Michigan.
Decided September 11, 1950.
*237 Leon H. Lewis and Harold O. Love, for plaintiff.
Voorhies, Long, Ryan & McNair, for defendants and appellees.
DETHMERS, J.
The last will and testament of Anna E.K. Patterson, admitted to probate in ancillary proceedings in the Wayne county probate court in 1932, directed the holding of certain Michigan real estate in trust for the benefit of named life tenants, the trustees to pay the income from the corpus of the trust to the life tenants and, at the termination of the life tenancies, to transfer and turn over the corpus to remaindermen. In 1933 an order was entered by the judge of probate allowing the final account of the administrator c.t.a., appointing a trustee to carry out the trust provisions of the will, and ordering the assignment of the residue to the trustee in accordance with the provisions of the will. Letters of trusteeship were issued and in 1948 a successor trustee was appointed upon the petition of plaintiff's decedent. No appeals were ever taken from any of the probate court orders.
Plaintiff's bill of complaint prays that certain of the trust provisions of the will be decreed to be void "as unduly suspensive of the right of alienation" in violation of the statute in existence at testatrix's death (CL 1948, §§ 554.14, 554.15 [Stat Ann §§ 26.14, 26.15]) and, in effect, that plaintiff and others, therefore, be decreed, by virtue of the residuary clause in the will, to be the sole owners of the corpus of said trust to the exclusion of those who would take under the will if all its provisions *238 were valid. From decree dismissing his bill of complaint, plaintiff appeals.
Presented is the question of whether the orders of the probate court are res judicata of the validity of the trust. The answer must be in the affirmative. Chapin v. Chapin, 229 Mich. 515; Harvey v. Security Trust Co., 242 Mich. 284; Hay v. Hay, 317 Mich. 370; Bishop v. Hartman, 325 Mich. 115.
Under the provisions of the will and the order assigning residue made in accord therewith, the trustee held the real estate for the purpose and owed the duty, not only of paying the income to the life tenants, but also, at the termination of the life estates, of transferring and turning over the corpus of the trust to the remaindermen. The latter was as much a function of the trust as the former. There is no merit, therefore, to plaintiff's contention that the mentioned orders of the probate court, standing as an adjudication of the validity of the trust, are not res judicata as to that portion of the trust relating to certain of the remainders.
Decree affirmed, with costs to the defendants who are appellees.
BOYLES, C.J., and REID, NORTH, BUTZEL, CARR, BUSHNELL, and SHARPE, JJ., concurred.